Citation Nr: 1826576	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher evaluation for lumbar spine degenerative joint disease (DJD) with bulging discs of the L4-S1 region rated 20 percent prior to August 31, 2016.

2  Entitlement to a higher evaluation for lumbar spine DJD with bulging discs of the L4-S1 region rated 40 percent from August 31, 2016.

3.  Entitlement to service connection for an anxiety disorder, to include as secondary to service-connected lumbar spine DJD. 

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine DJD. 

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected lumbar spine DJD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2012 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

On his July 2013 Form 9, the Veteran requested a Board hearing at a local VA office.  Thereafter, the Veteran, through his representative, withdrew his hearing request.  See February 2016 DAV letter; June 2016 DAV letter.  

In a November 2016 rating decision, the RO increased the Veteran's rating for lumbar spine DJD from 20 percent disabling to 40 percent disabling effective August 31, 2016.  Inasmuch as higher schedular ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the RO granted service connection for bilateral lower extremity radiculopathy in the November 2016 rating decision.  The rating decision represents a full grant of the benefits sought by the Veteran with regard to his bilateral lower extremity radiculopathy and is no longer before the Board. 

The issues of entitlement to service connection for a cervical spine disability and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 31, 2016, and resolving all reasonable doubt in the Veteran's favor, his lumbar spine disability more closely approximated limitation of flexion to 30 degrees with consideration of functional impairment; incapacitating episodes due to intervertebral disc syndrome (IVDS) having a total duration of at least 4 weeks during the prior 12 months and ankylosis was not shown.

2.  From August 31, 2016, the Veteran's lumbar spine disability is not manifested by ankylosis or incapacitating episodes due to IVDS having a total duration of at least 6 weeks during the prior 12 months. 

3.  The most competent, credible, and probative evidence of record does not reflect that the Veteran has an anxiety disorder.


CONCLUSIONS OF LAW

1.  Prior to August 31, 2016, the criteria for a 40 percent evaluation for lumbar spine have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5242, 5243 (2017).

2.  From August 31, 2016, the criteria for an evaluation in excess of 40 percent for lumbar spine DJD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5242, 5243 (2017).

3.  The criteria for service connection for an anxiety disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, as has been done in this case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).


Period Prior to August 31, 2016

The Veteran is currently assigned a 20 percent rating for his lumbar spine disability, prior to August 31, 2016.  Under the General Rating Formula for Diseases and Injuries of the Spine, the next highest rating of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a. 

Private and VA treatment records show the Veteran has reported back pain with some flare-ups at times as well as decreased mobility and range of motion.  These records do not include specific range of motion findings.

At the VA examination in December 2012, the Veteran reported constant low back pain with an intensity of 9/10.  He confirmed a history of flare-ups and stated the he had difficulty dressing his lower extremities and difficulty walking for prolonged distances during flares.  Upon examination, the Veteran had flexion to 50 degrees with painful motion beginning at 50 degrees; extension to 10 degrees with painful motion beginning at 10 degrees; bilateral lateral flexion to 15 degrees with painful motion beginning at 15 degrees; and bilateral lateral rotation to 15 degrees with painful motion beginning at 15 degrees.  On repetitive motion testing, there was no additional loss of motion; however, the examiner noted that Veteran does experience less movement than normal and pain on movement with repetitive use. 

The Veteran was afforded another VA examination in June 2015.  He reported a history of flare-ups with difficulty walking for prolonged periods of time, difficulty standing for prolonged periods, and difficulty sitting for prolonged periods.  Upon examination, the Veteran had flexion to 50 degrees; extension to 10 degrees; bilateral lateral flexion to 15 degrees; and bilateral lateral rotation to 15 degrees.  On repetitive motion testing, there was no additional loss of motion; however, the examiner stated that pain, weakness, fatigability or incoordination during a flare-up could limit the functional ability of an individual that had a musculoskeletal pathology but that it would be mere speculation to classify the functional limitation in the absence of a flare-up.   

The evidence shows the Veteran's lumbar spine forward flexion has been limited to no worse than 50 degrees during this appeal period, which is consistent with the criteria corresponding to a 20 percent rating.  Nonetheless, both VA examiners indicated that the Veteran's pain, weakness, fatigability, and/or incoordination cause additional limitation of function on flares or repeated use, although an approximation in terms of additional degrees of limitation of motion was unable to be provided.  Given these findings and, in particular, the nature and severity of his flares, the Board finds the Veteran's back disability reasonably manifests with a greater degree of impairment than shown by his actual range of motion findings.  Resolving all reasonable doubt in his favor, and with consideration of additional functional impairment that is likely to occur with flares and/or repeated use over time, the Board will assign the next highest rating, which is 40 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Painful motion has been considered in this evaluation of functional loss.  See 38 C.F.R. § 4.59.  

An even higher rating requires ankylosis.  As no ankylosis has been demonstrated during the course of the appeal, an even higher rating of 50 percent is not warranted.

Period from August 31, 2016

The Veteran is currently assigned a 40 percent rating for his lumbar spine disability, effective August 31, 2016.  Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 50 percent rating is warranted only when there is unfavorable ankylosis of the thoracolumbar spine, or a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a. 

In this case, there have been no findings of ankylosis.  On private examination in August 2016, the Veteran had flexion to 30 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  While the Veteran reported that he could not get out of bed when he experienced a flare-up, the examiner estimated that, at worst, his range of motion was limited to flexion to 10 degrees; extension to 5 degrees; right lateral flexion to 5 degrees; left lateral flexion to 5 degrees; right rotation to 10 degrees; and left rotation to 10 degrees.  Thus, although limited, the Veteran's lumbar spine had range of motion, and no ankylosis was noted.

The Board has considered the Veteran's lay statements of record.  However, the Veteran himself has not alleged that his spine is ankylosed.  Thus, the Board finds that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned.  Collectively, these findings demonstrate that the Veteran's lumbar spine is not fixed, and there is no diagnosis of ankylosis of the thoracolumbar spine or the entire spine, from August 31, 2016.  Therefore, a rating higher than 40 percent rating under the General Rating Formula is not warranted.

Additionally, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for a higher 60 percent rating if the Veteran'' lumbar spine condition results in incapacitating episodes having a total duration of 6 weeks during a 12-month period. 38 C.F.R. § 4.71a.  Note (1) of this Formula defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However, the evidence does not reflect that the Veteran was prescribed bed rest for his lumbar spine condition from August 31, 2016.  During his private examination, while the examiner noted that the Veteran was diagnosed with intervertebral disc syndrome, he indicated that the Veteran had last experienced an incapacitating episode in June 2016 with a total duration of less than one week of all incapacitating episodes during the past 12 months.  Therefore, a higher rating is not warranted.

Regarding neurologic abnormalities associated with his spine condition, as noted above, the Veteran was granted service connection for bilateral lower extremity radiculopathy in a November 2016 rating decision.  He has not appealed the initial ratings assigned.  There are no other complaints or findings of additional neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  Therefore, additional separate ratings for associated neurologic abnormalities, other than those already assigned, are not warranted.

Consideration of additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability is not warranted because the Veteran is already receiving the maximum disability rating for limitation of motion.  See 38 C.F.R. §§ 4.40 and 4.45; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In summary, the Board finds that a rating in excess of 40 percent for the Veteran's lumbar spine disability from August 31, 2016, is not warranted.

II. Service Connection

The Veteran asserts that he currently has an anxiety disorder that developed while on active duty, or in the alternative, secondary to his service-connected lumbar spine disability.  

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Alternatively, service connection for certain chronic diseases, including psychoses, may be established under 38 C.F.R. § 3.303(b) and 3.307, 3.309.  While psychoses are conditions that are considered to "chronic," anxiety is not classified as a psychosis.  See 38 C.F.R. § 3.384 (2017).  Thus, these provisions are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Based on review of the evidence, service connection for anxiety is not warranted.

The evidence of record, to include the Veteran's service treatment records (STR) is silent as to the diagnosis of, or treatment for, an anxiety disorder.  Following service, the Veteran reported a history of anxiety during several medical appointments.  See January 2014 Dr. J.N. Examination Reports, March 2014 VA Primary Care Note.  There is no indication or diagnosis in these records to indicate an anxiety disorder.

The Veteran was afforded a VA examination in June 2015.  While the Veteran reported anxiety due to active duty service, the examiner stated that the Veteran was mentally competent, alert, cooperative, and in full contact with reality in all of the essential surroundings.  The examiner reported no evidence of psychosis, delusions, or ideas of reference during examination.  He stated that the Veteran's military service did not cause impairment in social, occupation, or other areas functioning.  The examiner also stated that while the Veteran had mild frustration, this did not qualify as a mental condition.  He opined that the Veteran did not fulfill the symptoms criteria for any Axis I diagnosis according to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed) (DSM-V.)   

The opinion is highly probative as the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran.  Moreover, the opinion offered a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

While the Veteran is competent to report things such as symptoms he attributes to feelings of anxiety, he cannot, as a layperson, provide competent medical evidence establishing a diagnosis of an anxiety condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board has taken the Veteran's lay assertions into consideration; however, it finds the medical evidence, including the June 2016 VA examination, to be the only probative evidence of record.  Absent competent evidence reflecting the presence of the claimed disability during the appeal period, service connection is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, service connection for an anxiety condition is not warranted.  38 C.F.R. §3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Prior to August 31, 2016, a 40 percent rating, but no higher, for lumbar spine DJD is granted.

From August 31, 2016, an evaluation in excess of 40 percent for lumbar spine DJD is denied.

Service connection for an anxiety disorder is denied.


REMAND

Cervical Spine

The Veteran asserts that his current cervical spine disability is a result of his active duty service, or in the alternative, secondary to his service-connected lumbar spine disability.  He reported that in November 1984, while lifting a 200-pound generator in November 1984, he slipped in the snow, hit his head, and was knocked unconscious.  See June 2015 Lay Statement.  He asserts that the generator fell on him and injured his cervical and lumbar spine.  Id.

The Veteran was afforded a VA examination in June 2015 and was diagnosed with degenerative arthritis of the cervical spine.  The examiner opined that Veteran's cervical spine condition was not secondary to his service-connected lumbar spine condition.  An addendum opinion is needed with respect to direct service connection and also regarding aggravation.  

Sleep Apnea

The Veteran has been diagnosed with moderate obstructive sleep apnea.  See March 2017 polysomnogram report.  In the March 2017 report, Dr. J.N. stated that the Veteran's obstructive sleep apnea was caused or exacerbated by his 30 pound weight gain since his back injury.  However, Dr. J.N. failed to provide any rationale to support this opinion.  While this opinion is not sufficient evidence to decide the claim, the Board finds that it is sufficient to meet the low threshold for when an examination is necessary outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A remand for an examination and nexus opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA and private treatment records with the claims file.

2.  Return the claims file to the June 2015 VA examiner for an addendum opinion regarding the nature and etiology of his cervical spine disability.  If that examiner is unavailable, the claims file must be made available for review to an appropriate provider.  The examiner should address the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability had its onset in, or is otherwise related to his period of active duty service?  The examiner should consider the Veteran's reports of hitting his head during a fall in November 1984?

b. Is it at least as likely as not that the Veteran's current cervical spine disability is proximately due to OR aggravated beyond its natural progression by his service-connected lumbar spine disability?  

This question requires two opinions: one for proximate causation and a second for aggravation.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the cervical spine disorder prior to aggravation by the lumbar spine disorder.  

In formulating the opinions, consider all relevant lay and medical evidence.  All opinions are to be accompanied by a comprehensive rationale.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his obstructive sleep apnea.  The claims file must be made available for review.  All indicated tests and studies must be completed.  The examiner should address the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's current sleep disability had its onset in, or is otherwise related to his period of active duty service? 

b. Is it at least as likely as not that the Veteran's current sleep apnea disability is proximately due to, caused or aggravated beyond its natural progression by his service-connected lumbar spine disability?   

This question requires two opinions: one for proximate causation and a second for aggravation.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the lumbar disorder.  

All opinions are to be accompanied by a comprehensive rationale.  In formulating the opinions, consider Dr. J.N.'s opinion that weight gain following the Veteran's service-connected lumbar spine injury caused or exacerbated his sleep apnea disability.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


